Exhibit 10.16

MARCUS E. JUNDT
EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”), dated as of
September 26, 2006, is made by and between Kona Grill, Inc., a Delaware
corporation, having its principal offices at 7150 East Camelback Road,
Suite 220, Scottsdale, Arizona 85251 (the “Company”), and Marcus E. Jundt, a
resident of South Dakota (the “Executive”).

Recitals

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company upon the terms and conditions set forth herein;

WHEREAS, to retain Executive, the Company is willing to offer substantial
compensation to Executive in the form of salary and other benefits;

WHEREAS, Executive acknowledges that during the course of his employment,
Executive will have access to and be provided with confidential and proprietary
information and trade secrets of the Company which are invaluable to the Company
and vital to the success of the Company’s business;

WHEREAS, the Company and Executive desire to protect such proprietary and
confidential information and trade secrets from disclosure to third parties or
unauthorized use to the detriment of the Company; and

WHEREAS, the Company and Executive desire to set forth in this Agreement, the
terms, conditions, and obligations of the parties with respect to such
employment.

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:

1. Definitions.

1.1. “Board” means the Board of Directors of the Company.

1.2. “Cause” means (a) the Executive engages in gross misconduct or gross
negligence in the performance of the Executive’s duties for the Company or any
of its subsidiaries, (b) the Executive embezzles assets of the Company or any of
its subsidiaries, (c) the Executive is convicted (including a plea of guilty or
nolo contendere) of a felony involving moral turpitude, (d) the Executive’s
breach of any restrictive covenant set forth in Section 8 of this Agreement, or
(e) the Executive’s willful and material failure to follow the lawful and
reasonable instructions of the Board, which, in each such case (except with
regard to (c), is not cured within a reasonable period of time after receipt of
notice).

1.3. “Corporate Transaction” means the direct or indirect sale or other
disposition for value (to an entity or person unrelated or unaffiliated with the
Company) of the equity interests in the Company or the assets of the Company.

1.4. “Disability” means the Executive’s inability to render, for a period of 180
consecutive days, services hereunder by reason of mental or physical disease or
disability, as determined by the written medical opinion of an independent
medical physician mutually acceptable to the Executive and the Company. The
Company shall comply with the Americans with Disabilities Act and any other
applicable federal or state laws in making a determination whether Executive’s
condition constitutes “Disability” for purposes of this Agreement.

1.5. “Good Reason” means and will be deemed to exist if, without the Executive’s
consent, (a) the Executive suffers a material diminution in the Executive’s
duties, responsibilities or effective authority or any adverse changes in the
Executive’s titles or positions, (b) the Executive suffers a reduction of “Base
Salary” or target bonus opportunity as set forth below; or (c) the Company fails
to pay any earned compensation or to provide for the Executive’s vested benefits
when due and payable and which, in each such case, is not cured within a
reasonable period of time after receipt of notice.

2. Employment. Subject to the terms and provisions set forth in this Agreement
and specifically as provided in Section 4.1, the Company hereby agrees that the
Executive shall be employed as the President and Chief Executive Officer of the
Company and shall be a member of the Board, and the Executive hereby accepts
such employment.

3. Employment Term. The Executive’s employment under this Agreement shall be
at-will. Executive’s employment may be terminated by the Company with or without
Cause, with or without notice, and without resort to any specific disciplinary
procedure or process at any time, subject to the provisions of Section 6 of this
Agreement and Executive may resign or otherwise terminate his employment with
the Company at any time, with or without Good Reason, with or without notice.
Nothing in writing given to Executive, including this Agreement, and nothing
promised verbally, shall obligate the Company to continue to employ Executive
for any specified duration or period. Executive is requested, as a matter of
professional courtesy, but is not required, to provide the Company with three
(3) weeks’ notice of resignation.

4. Positions, Responsibilities and Duties.

4.1. Positions. During the period of the Executive’s employment with the Company
(the “Employment Period"), the Executive shall be employed and serve as the
President and Chief Executive Officer of the Company and as a member of the
Board. In such positions, the Executive shall have the duties, responsibilities
and authority normally associated with the office and position of President and
Chief Executive Officer and member of the Board of a publicly-held corporation.
The Executive shall report to the Board. All other employees of the Company
shall report to the Executive and/or his designees.

4.2. Duties. During the Employment Period, the Executive shall have complete
responsibility for and authority over all day-to-day operations of the Company.
Additionally, during the Employment Period, the Executive shall devote
substantially all of his business time, during normal business hours, to the
business and affairs of the Company and the Executive shall use his reasonable
best efforts to perform faithfully and efficiently the duties and
responsibilities contemplated by this Agreement; provided, however, that the
Executive shall be allowed, to the extent such activities do not substantially
interfere with the performance by the Executive of his duties and
responsibilities hereunder, to manage the Executive’s personal, financial and
legal affairs. Notwithstanding the foregoing, the Executive shall be permitted
(a) to continue to serve as an officer of Jundt Associates, Inc. and (b) to the
extent that the Board gives its advance written consent and that such activities
do not substantially interfere with the performance by the Executive of his
duties and responsibilities hereunder, to serve on corporate, civic or
charitable boards or committees.

5. Compensation and Other Benefits.

5.1. Base Salary. During the Employment Period, the Executive shall receive a
base salary payable in accordance with the Company’s normal payroll practices of
$300,000 per year, which the Board may, in its sole discretion, review and may,
in its sole discretion, increase (but not decrease) (“Base Salary”).

5.2. Annual Incentive Bonus.

a. In each calendar year during the Employment Period, beginning in calendar
year 2006, the Executive shall be eligible to receive an annual target incentive
bonus of $150,000 (the “Incentive Bonus”), based upon the attainment of certain
objectives, which shall be established by the Executive and the Board. Any
payments made under this Section 5.2(a), shall be paid within 2 and 1/2 months
of the end of the Bonus Period provided the Incentive Bonus is no longer subject
to a substantial risk of forfeiture.

b. For the Bonus Period in which the Executive’s employment with the Company
terminates for any reason, the Company shall pay the Executive a pro rata
portion (based upon the period ending on the date on which the Executive’s
employment with the Company terminates) of the Incentive Bonus otherwise payable
under Section 5.2(a) for the Bonus Period in which such termination of
employment occurs; provided, however, that the Bonus Period for purposes of this
Section 5.2(b) shall be deemed to end on the last day of the fiscal quarter of
the Company during which the Executive’s employment so terminates.

c. The Executive shall receive such additional bonuses, if any, as the Board may
in its sole and absolute discretion determine.

d. Any bonuses payable pursuant to this Section 5.2 are sometimes hereinafter
referred to as “Incentive Compensation.” Each period for which Incentive
Compensation is payable under the Agreement is sometimes hereinafter referred to
as a Bonus Period. Unless otherwise specified by the Board or provided under
this Agreement, the Bonus Period shall be the fiscal year of the Company.

5.3 Stock Options. Upon the execution of this Agreement by the parties hereto,
the Company shall grant Executive One Hundred Thousand (100,000) stock options
(the “Stock Options”) to purchase Common Stock of the Company under (and
therefore subject to all terms and conditions of) the Company’s 2005 Stock Award
Plan (the “Company’s Stock Plan”) at an exercise price equal to $16.40 per
share, which is equal to 110% of the closing price per share of the Company’s
Common Stock as quoted on the NASDAQ Capital Market. The Stock Options will be
granted as incentive stock options to the extent possible under the Company’s
Stock Plan and applicable law. The Stock Options shall vest in accordance with
the Company’s existing guidelines; provided, however, upon the occurrence of
either (i) a Change in Control or (ii) termination without Cause under
Section 6.3 hereof, all unvested Stock Options shall vest immediately and become
exercisable. All or any portion of the vested Stock Options may be exercised at
any one or more times by the Executive during the Term of Employment and for a
period of twelve (12) months following the Term of Employment. The Stock Options
shall be granted pursuant to certain restrictions as defined from time to time
by the Company in its sole discretion.

5.4. Vacation. The Executive shall be entitled to three (3) weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder. Any vacation time not taken by Executive
during any calendar year may not be carried forward into any succeeding calendar
year. Any earned but unused vacation time will be paid out to Executive at the
time of his termination in accordance with applicable law.

5.5. Benefit Plans. During the Employment Period, the Executive shall be
eligible to participate in all pension, 401(k) and other employee pension
benefit plans, policies and programs (the “Retirement Plans”) maintained by the
Company from time to time for the benefit of senior executive officers. During
the Employment Period, the Executive, the Executive’s spouse, if any, and his
eligible dependents, if any, shall be eligible to participate in and be covered
on the same basis as other senior executive officers of the Company under all
the welfare benefit plans, policies and/or programs maintained by the Company
from time to time including, without limitation, all medical, hospitalization,
dental, disability, life, accidental death and dismemberment and travel accident
insurance plans, policies and/or programs (the “Welfare Benefit Plans”). The
Welfare Plans and the Retirement Plans are sometimes referred to collectively
herein as the “Benefit Plans.”

5.6. Relocation. The Executive will receive reimbursement of all typical and
reasonable moving expenses incurred with respect to the Executive’s relocation
from South Dakota to Arizona. The Executive will also receive reimbursement of
the full cost of any real estate commission paid by the Executive on the sale of
the Executive’s South Dakota home, provided that at the closing of any such
sale, the Executive is then still an employee of the Company.

5.7. Expense Reimbursement. During and in respect of the Employment Period, the
Executive shall be entitled to receive reimbursement for reasonable business
expenses incurred by the Executive in performing his duties and responsibilities
hereunder, including travel, entertainment, parking, business meetings and
professional dues, incurred and substantiated in accordance with the policies
and procedures established from time to time by the Company for senior
executives of the Company.

5.8. Life Insurance. Executive agrees to cooperate with the Company in obtaining
all life insurance as the Board or any lender deems necessary.

5.9 Directors & Officers Insurance. At all times during the Employment Period,
Executive shall be considered an officer of the Company and shall be covered by
D&O Insurance, or any other similar type of insurance, that provides coverage
for the Executive’s acts or omissions undertaken during the course and scope of
his employment

6. Termination. Upon the occurrence of any termination of the Executive’s
employment as chief executive officer, the Executive shall remain a member of
the Board unless mutually agreed upon or in the event Executive is not able to
serve.

6.1. Termination Due to Death. In the event of the Executive’s death, the
Company will terminate the Executive’s employment hereunder and the Executive’s
estate or his legal representative, as the case may be, shall be entitled to:
(a) any Base Salary earned but unpaid as of the date of death; (b) a pro-rata
payment, for the year of termination equal to the Incentive Bonus that would
have been earned for such year (determined at the end of the fiscal year in
which such termination occurs) multiplied by a fraction, the numerator of which
is the number of days transpired in the calendar year up to and including the
date on which the Executive is terminated by the Company due to death, and the
denominator of which is 365, such payment shall be made at the time when bonus
payments are paid to other senior executives in accordance with the Company’s
normal payroll procedures; and (c) any other payments and/or benefits which the
Executive or the Executive’s legal representative is entitled to receive under
any of the Benefit Plans or otherwise in accordance with the terms of such plan
or arrangement.

6.2. Termination Due to the Executive’s Disability. The Company may terminate
the Executive’s employment hereunder due to Disability in accordance with this
Section. Notwithstanding the foregoing, if, in the good faith determination of
the Board, the Executive is suffering from a mental or physical disease or
disability that impacts the performance of his duties in any material respect,
the Company may, in its absolute and sole discretion, suspend the Executive for
a period of up to 180 days during the Employment Period (provided that such
suspension shall not constitute Good Reason under Section 1.5 and provided
further that during such suspension, the Executive shall (a) continue to receive
his Base Salary in accordance with Section 5.1 and (b) be eligible to receive
the benefits he may be entitled to under the Company’s short-term disability
plan, if any). If the Board does not re-instate the Executive to employment
(under the terms and conditions of this Agreement) by the end of such 180 day
period or at any time prior to the end of such period, in the Board’s sole
discretion, the Company may (i) terminate the Executive’s employment without
Cause (as provided under Section 6.3) if the Executive’s condition does not meet
the definition of Disability at the time of termination, or (ii) terminate the
Executive’s employment due to Disability (as provided under this Section) if the
Executive’s condition does meet the definition of Disability at the time of
termination. In such latter event, the Executive or his legal representative, as
the case may be, shall be entitled to:

(a) any Base Salary earned but unpaid as of the date of the Executive’s
termination due to Disability;

(b) a pro-rata payment, for the year of termination equal to the Incentive Bonus
that would have been earned for such year (determined at the end of the fiscal
year in which such termination occurs) multiplied by a fraction, the numerator
of which is the number of days transpired in the calendar year up to and
including the date on which the Executive is terminated by the Company due to
Disability, and the denominator of which is 365, such payment shall be made at
the time when bonus payments are paid to other senior executives in accordance
with the Company’s normal payroll procedures; and

(c) any other payments and/or benefits which the Executive or the Executive’s
legal representative is entitled to receive under any of the Benefit Plans, the
SERP or otherwise in accordance with the terms of such plan or arrangement.

6.3. Termination by the Company Without Cause or by the Executive for Good
Reason. The Company may terminate the Executive’s employment hereunder without
Cause. The Executive may terminate his employment hereunder with the Company for
Good Reason.

6.3.1. In either such event (unless the Executive has incurred a termination
under Section 6.1 or 6.2 above), the Executive shall be entitled to, upon
execution and effectiveness of a general release: (a) Base Salary earned but
unpaid as of the date of the Executive’s termination and (b) any other payments
and/or benefits which the Executive is entitled to receive under any of the
Benefit Plans or otherwise in accordance with the terms of such plan or
arrangement. Additionally, the Executive will receive (i) Base Salary
continuation for eighteen months paid in equal monthly installments, (ii)
continuation of medical and dental benefits in effect as of the date of
termination of employment for a period of eighteen (18) months and (iii) payment
of 150% of the most recent Incentive Bonus actually paid to the Executive,
payable in eighteen (18) monthly installments (collectively the “Severance
Payment”). In order to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), under no circumstances may the time or schedule
of any payment made, or benefit provided, pursuant to this Section 6.3.1 be
accelerated or subject to a further deferral except as otherwise permitted or
required pursuant to regulations or other guidance issued pursuant to
Section 409A of the Code. In addition, Executive does not have any right to make
any election regarding the time or form of any payment due under this
Section 6.3.1 or any other provision of this Agreement.

6.4. Termination by the Company For Cause or Termination by the Executive
Without Good Reason. The Executive shall have the right to terminate his
employment hereunder without Good Reason or without any reason at all. The
Company may terminate the Executive’s employment hereunder for Cause. In either
such event, the Executive shall be entitled only to: (a) any Base Salary earned
but unpaid through the date of such termination; (b) any other accrued and
vested payments and/or benefits which the Executive is entitled to receive under
any of the Benefit Plans.

6.5. Certain Other Payments.

6.5.1. In the event that (i) the Executive becomes entitled to any other
payments or benefits from the Company in connection with a Corporate Transaction
(collectively, the “Total Payments") which constitute an “excess parachute
payment” as defined in Section 280G(b) of the Code, and (ii) the Executive would
be subject to an excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then the Executive may submit all or any portion of the Total Payments to
a shareholder vote for purposes of satisfying Section 280G(b)(5) of the Code (a
“Shareholder Vote”).

6.5.2. To the extent that the Executive does not so submit any portion of the
Total Payments to a Shareholder Vote and, if any such portion of the Total
Payments would subject Executive to the Excise Tax, then, such non-submitted
portion of the Total Payments and benefits will be reduced to the extent
necessary to eliminate the imposition of the Excise Tax.

7. Successors.

7.1. The Executive. This Agreement is personal to the Executive and, without the
prior express written consent of the Company, shall not be assignable by the
Executive, except that the Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or pursuant to a domestic
relations order. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s heirs, beneficiaries and/or legal representatives.

7.2. The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns.

8. Restrictive Covenants.

8.1. Non-Solicitation. During the Employment Period and for a period of twelve
months after any termination of employment hereunder for any reason, the
Executive will not, directly or indirectly, on the Executive’s behalf or on
behalf of any other person, firm, partnership, corporation or other entity,
(a) solicit, induce or attempt to solicit or induce any employee of the Company,
its parent or any of its subsidiaries to leave employment with the Company, its
parent or any of its subsidiaries or (b) hire any such employee (except for
general, non-targeted employment advertising efforts by any such person, firm,
partnership, corporation or other entity).

8.2. Non-Competition. During the Period of Employment and for a period of
eighteen (18) months after any termination of employment hereunder for any
reason, the Executive will not directly or indirectly, engage in, represent in
any way, be connected with, become employed by or have any interest in any
business or activity which competes in any material manner in any location at
which the material businesses of the Company, its parent or any of its
subsidiaries are conducted at the time of such termination.

8.3. Confidentiality. During the Employment Period or at any time thereafter,
the Executive will not, without the prior express written consent of the
Company, directly or indirectly divulge, disclose or make available or
accessible any confidential matters or proprietary information of the Company,
its parent and/or its subsidiaries known to the Executive which are not
otherwise in the public domain to any person, firm, partnership, corporation,
trust or any other entity or third party (other than when the Executive is
required to do so by a lawful order of (a) a court of competent jurisdiction,
(b) any governmental authority or agency, or (c) any recognized subpoena power).

8.4. Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this
Section 8 of this Agreement. The Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 8, and to specific performance of each of the
terms of such Section in addition to any other legal or equitable remedies that
the Company may have. The Executive further agrees that he shall not, in any
equity proceeding relating to the enforcement of the terms of this Section 8,
raise the defense that the Company has an adequate remedy at law.

8.5. Special Severability. The terms and provisions of this Section 8 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 8 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 8 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

9. Miscellaneous.

9.1. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applied without reference to
principles of conflict of laws.

9.2. Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

9.3. Legal Fees. The Executive shall be paid or reimbursed for all reasonable
attorney fees incurred by the Executive in connection with the review,
preparation and negotiation of this Agreement up to $2,000.

9.4. Indemnification. The Company agrees that if the Executive is made a party
or is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director or officer of the Company and/or any
affiliate, whether or not the basis of such Proceeding is alleged action in an
official capacity as a director, officer, employee or agent while serving as a
director, officer, employee or agent, he shall be indemnified and held harmless
by the Company (unless the Executive’s actions or omissions constitute gross
negligence or willful misconduct) to the fullest extent authorized by Delaware
law, as the same exists or may hereafter be amended, against all costs and
expenses incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if the Executive has
ceased to be an officer, director or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators.

9.5. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

To the Company:

Kona Grill, Inc.
7150 E. Camelback Road
Suite 220
Scottsdale, AZ 85251
Attn: Mark Robinow



    With a copy to Company’s



    Counsel at:

Greenberg Traurig, LLP
2375 E. Camelback Road
Suite 700
Phoenix, AZ 85016
Attn: Quinn P. Williams



    If to the Executive:

Marcus E. Jundt
Jundt Associates, Inc.
301 Carlson Parkway
Suite 120
Minnetonka, MN 55305

or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

9.6. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same
required to be withheld pursuant to any applicable law or regulation.

9.7. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

9.8. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

9.9. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement.

9.10. Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto. Additionally, this
Agreement supersedes the Offer Letter.

9.11. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment under this
Agreement for any reason to the extent necessary to the intended provision of
such rights and the intended performance of such obligations.

[Remainder of page intentionally blank; signatures on following page]

1

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

Kona Grill, Inc.

By: /s/ Mark S. Robinow
Name: Mark Robinow
Title: Executive Vice President
Executive:


/s/ Marcus E. Jundt
Marcus E. Jundt

2